       Case 2:20-mc-00077-RSL Document 9 Filed 11/17/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
             Plaintiff,                   NO.   MC20-0077-RSL

            v.
                                          ORDER DIRECTING ENTRY OF
O-CO CONCRETE CONSTRUCTION,               JUDGMENT ON GARNISHEE ANSWER
LLC, a Washington limited liability
company,

                   Defendant,
            v.

CHASE BANK,

            Garnishee-Defendant.


                             Summary of Judgment

Judgment Creditor:                    Northwest Administrators, Inc.
Judgment Debtor:                      O-Co Concrete Construction, LLC
Garnishee-Defendant                   Chase Bank
Garnishment Judgment Amount:          $6,750.14
Estimated Garnishment Costs:            $140.00
Attorney’s Fees:                         $250.00
Other Recovery Amounts:                  NONE
Interest Rate on Costs:                  NONE
Attorneys for Judgment
 Creditor:                            Reid, McCarthy, Ballew & Leahy, L.L.P.




      THIS MATTER coming on for consideration upon Plaintiff’s application of

Judgment Creditor, for judgment on the answer of Garnishee-Defendant; it appearing

ORDER DIRECTING ENTRY OF JUDGMENT
ON GARNISHEE ANSWER Page 1 of 3
        Case 2:20-mc-00077-RSL Document 9 Filed 11/17/20 Page 2 of 3




that Garnishee-Defendant has filed its answer herein stating that it holds funds of the

Judgment-Debtor, Security Paving Company, Inc., in the sum of $7,140.14; that

judgment Creditor has judgment unsatisfied against the Judgment Debtor in the total

amount of $6,750.14; that Judgment Creditor’s attorneys’ fees in the amount of

$250.00 and costs in the amount of $140.00 in this garnishment action are stated

above; that more than twenty (20) days have elapsed since service of the Writ of

Garnishment and Garnishee Defendant’s answer thereto: that signed affidavit or return

of service of the Writ of Garnishment, Application for Writ of Garnishment including a

copy of the judgment entered in this action, indicating service upon the Judgment

Debtor either by personal service or by Certified mail, is on file herein now, therefore, it

is hereby

       ORDERED, ADJUDGED AND DECREED as follows:

       1.            Judgment Creditor shall have judgment against the Garnishee-

                     Defendant in the sum of $7,140.14; such funds to be first applied

                     in satisfaction of the costs and fees taxable herein;

       2.            Upon payment by Garnishee-Defendant of the aforementioned

                     sum to the registry of this Court, said Garnishee-Defendant shall

                     be automatically discharged from this action.

       3.            Judgment Creditor shall have judgment against the Judgment

                     Debtor for attorneys’ fees and costs in this garnishment action in

                     the sum of $390.00; said sum shall be added to Judgment

                     Creditor’s prior judgment against Judgment Debtor.


ORDER DIRECTING ENTRY OF JUDGMENT
ON GARNISHEE ANSWER Page 2 of 3
      Case 2:20-mc-00077-RSL Document 9 Filed 11/17/20 Page 3 of 3




     4.          Upon receipt of the aforementioned payment from the above

                 Garnishee-Defendant, the clerk is authorized and directed to draw

                 a check on the funds on deposit in the registry of this court in the

                 principal amount of $7,140.14, plus all accrued interest, minus any

                 statutory user fees, payable to Northwest Administrators, Inc., c/o

                 Reid, McCarthy, Ballew & Leahy, L.L.P., 100 West Harrison

                 Street, North Tower, Suite 300, Seattle WA 98119, and mail or

                 deliver the check to Reid, McCarthy, Ballew & Leahy, L.L.P.,

                 ATTN: Russell J. Reid, 100 West Harrison Street, North Tower,

                 Suite 300, Seattle WA 98119.

     5.          Upon receipt of said sum, Plaintiff’s attorney shall cause an

                 appropriate satisfaction of judgment to be filed as to the principal

                 Defendant.




           DATED this 17th day of November, 2020.




                                            ROBERT S. LASNIK
                                            UNITED STATES DISTRICT JUDGE




ORDER DIRECTING ENTRY OF JUDGMENT
ON GARNISHEE ANSWER Page 3 of 3
